Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 12-16 (Canceled)
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to the group non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.

Allowable Subject Matter
Claims 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Furusho teaches in case of optical imprinting, the first imprint mask layer 12 is cured by being radiated ultraviolet light, see [0012]. However, Furusho does not teach radiating an ultraviolet ray to the resin liquid film through the second substrate. 
Iwasaki teaches in the event that the resin is ultraviolet photo-setting resin, ultraviolet light is irradiated from the side of the stepped substrate mold 153, hardening the resin, see Col. second substrate is claimed to be opposite the first template. Therefore, the UV light taught by Iwasaki would be through the first substrate and does not meet the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744